Citation Nr: 0704853	
Decision Date: 02/21/07    Archive Date: 02/27/07

DOCKET NO.  04-27 335	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to service connection for a low back 
disorder.

2.  Entitlement to service connection for post-traumatic 
stress disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Kristi Barlow, Counsel







REMAND

The veteran served on active duty from October 1974 to 
October 1976, and again from October 2001 to October 2002.  
He appears to have periods of unverified active duty and/or 
inactive duty for training in the Air Force Reserves.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a February 2004 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Boston, Massachusetts, which, among other things, denied 
the benefits sought on appeal.

The record reflects that the veteran recently submitted a 
copy of a casualty report dated in August 1989 showing that a 
female airman in the Massachusetts Security Forces died of a 
self-inflicted gunshot wound.  The veteran presents this 
evidence in support of his alleged in-service stressor for 
post-traumatic stress disorder that he went to relieve the 
airman in question and found her body.  Unfortunately, the 
evidence of record does not show that the veteran had a 
verified period of active service or active/inactive duty for 
training that included August 1989.  As such, in an effort to 
fully assist this veteran, his claim of entitlement to 
service connection for post-traumatic stress disorder must be 
remanded to verify that he was on some form of active duty or 
active or inactive duty for training in August 1989.  The 
Board also finds that additional medical examination will be 
required pursuant to 38 C.F.R. § 3.159(c)(4) if an in-service 
stressor is verified because the diagnosis of post-traumatic 
stress disorder of record does not correlate the diagnosis of 
post-traumatic stress disorder to a specific event.  In fact, 
the report is insufficient as it stands as there is no 
discussion of the described stressors as they relate to the 
diagnosis.

As for the veteran's claim of entitlement to service 
connection for a low back disorder, there is a question as to 
the etiology of the currently diagnosed mild low back strain.  
Service medical records include complaints of low back pain 
in June 2002 and the referral for physical therapy at the 
Lahey Clinic.  There is no record of physical therapy for low 
back pain.  Additionally, in September 2002, the veteran 
complained of low back pain for ten days that he related to 
left heel pain that had been present for three or four 
months, but there were no objective findings recorded or 
diagnostic assessment rendered with respect to the low back.  
It is important to note that service connection has been 
granted for bilateral plantar fasciitis.

Upon VA examination in August 2003, the veteran complained of 
low back pain associated with a lifting injury in which he 
herniated a disc in his cervical spine, a disability that has 
been determined to be service-connected.  There were no 
objective findings related to the low back.  It was noted 
that x-rays of the lumbosacral spine were ordered, but the 
record does not include the x-ray reports.  The examiner 
diagnosed mild low back strain and made no comment as to 
etiology.  

In reviewing the medical evidence in conjunction with the 
veteran's assertions as to when his back pain began, the 
Board finds that the record is insufficient upon which to 
render a final decision.  The x-ray reports from August 2003 
must be obtained and a medical professional must review the 
records and render an opinion as to the etiology of any 
current back disorder as there are competing theories found 
in the complaints voiced by the veteran during medical 
treatment and evaluation in addition to his assertion in his 
May 2003 application for VA compensation benefits that he 
developed a low back disability due to holding his head at a 
"bad angle" to alleviate neck pain.  As such, this claim 
must also be remanded under 38 C.F.R. § 3.159(c)(4) for 
development of the medical record.

Upon remand, updated notice of the veteran's rights and 
responsibilities under the Veterans Claims Assistance Act of 
2000 (VCAA) should be provided pursuant to recent case law.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 373 (2006).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC, for the following action:

1.  Provide VCAA notice pursuant to 
Dingess/Hartman and perform any 
development deemed necessary as a result 
of response(s) received from the veteran.

2.  Verify the veteran's periods of 
active or inactive duty for training, 
particularly a period in August 1989.  
Determine if the August 1989 casualty 
report submitted by the veteran is 
authentic and related to an airman in his 
unit.

3.  Obtain treatment records of physical 
therapy for low back pain ordered at the 
Lahey Clinic in the summer of 2002.  If 
the records do not exist, make a note in 
the claims file and advise the veteran 
and his representative that the records 
are not available.

4.  Obtain the x-ray reports of the 
veteran's lumbosacral spine from the 
August 2003 VA examination and associate 
them with the claims folder.  

5.  Obtain all treatment records dated 
after October 2002, including records of 
mental health treatment and treatment for 
low back disability.  If private 
treatment has been obtained by the 
veteran, request appropriate releases for 
the records and associate all records 
obtained with the claims folder.

6.  If the veteran has a period of 
verified service that coincides with the 
August 1989 casualty report, make all 
attempts to corroborate that stressor.

7.  If the stressors are corroborated, 
schedule the veteran for another 
psychiatric examination to determine the 
nature and etiology of his complaints.  
The examiner should be provided with 
information on corroborated in-service 
stressors and requested to render all 
appropriate diagnoses.  If post-traumatic 
stress disorder is diagnosed, the 
examiner must state what event described 
by the veteran is of such severity as to 
be deemed the precipitating factor upon 
which the diagnosis is rendered.  All 
opinions must be supported by complete 
rationale.

8.  After all treatment records are 
obtained, the veteran should be scheduled 
for examination with the appropriate 
specialist to determine the nature and 
etiology of his complaints of low back 
pain.  The claims folder must be made 
available to the examiner and the 
examiner should be requested to comment 
on the veteran's complaints of (a) low 
back pain related to a March 2002 lifting 
injury as found in his last VA 
examination report, (b) low back pain 
related to left heel pain as found in 
service medical records, and (c) low back 
pain as a result of holding his head at a 
"bad angle" to alleviate neck pain as 
found in his application for VA 
compensation benefits.  The examiner 
should perform all necessary clinical 
tests and render all appropriate 
diagnoses.  The examiner should then 
state whether it is at least as likely as 
not that any diagnosed low back disorder 
is a result of service, the result of a 
service-connected neck injury, or the 
result of a service-connected foot 
disability.  All opinions rendered must 
be supported by complete rationale.

9.  When the development requested has 
been completed, the case should be 
reviewed on the basis of the additional 
evidence.  If the benefits sought are not 
granted, the veteran and his 
representative should be furnished a 
Supplemental Statement of the Case, and 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The purpose of this REMAND is to obtain additional 
development and the Board does not intimate any opinion as to 
the merits of the case, either favorable or unfavorable, at 
this time.  The veteran has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


